            Case 1:20-cv-01692-YK Document 20 Filed 03/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SECURITIES AND EXCHANGE                         :
COMMISSION,                                     :
          Plaintiff                             :           No. 1:20-cv-01692
                                                :
               v.                               :           (Judge Kane)
                                                :
STEVEN J. SHEINFELD,                            :
           Defendant                            :

                                            ORDER

       AND NOW, on this 23rd day of March 2021, upon consideration of Defendant Steven

J. Sheinfeld (“Defendant”)’s motion to dismiss (Doc. No. 12), and in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

       1.      Defendant’s motion to dismiss (Doc. No. 12) is DENIED; and

       2.      Defendant is directed to file an answer to Plaintiff’s complaint (Doc. No. 1)
               within fourteen (14) days of the date of this Order.


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
